Citation Nr: 0931484	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-32 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to June 
1952.  He died on July [redacted], 2003.  The appellant is the widow 
of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
from a determination dated in December 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for the cause 
of the Veteran's death, entitlement to DIC pursuant to 38 
U.S.C.A. § 1318, and entitlement to death pension benefits.  
The appellant only perfected an appeal as to the issues of 
entitlement to service connection for the cause of the 
Veteran's death and entitlement to DIC pursuant to 38 
U.S.C.A. § 1318.  See 38 C.F.R. § 20.200 (2008).


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2003, due to a bowel 
infarction due to peripheral vascular disease, as a likely 
consequence of atherosclerosis; the Certificate of Death 
listed hypertension, coronary artery disease, atrial 
fibrillation, and emphysema as other significant conditions 
contributing to death.

2.  At the time of the Veteran's death, service connection 
was not established for any disability.

3.  The competent evidence does not establish that the 
Veteran's death was causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 
3.312 (2008).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. §§ 1318, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.22, 3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R.       § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)- 
compliant notice.

In this case, the Veteran was sent a notice letter in August 
2008.  The letter informed the appellant of what evidence was 
required to substantiate the claims and of the division of 
responsibility between VA and a claimant in developing an 
appeal.  Furthermore, the letter sent in August 2008 
addressed the requirements of Hupp, as discussed above.

The Board acknowledges that, in the present case, notice was 
not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the August 2008 letter "provided the content-
complying notice to which [s]he [was] entitled." Pelegrini, 
18 Vet. App. at 122.  Furthermore, the claims were 
readjudicated with the issuance of a supplemental statement 
of the case in November 2008.  Consequently, the Board finds 
that any timing deficiency has been appropriately cured and 
that such deficiency did not affect the essential fairness of 
the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are thus moot.

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of her case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the 
development of her claims. This duty includes assisting her 
in the procurement of service treatment records, other 
pertinent treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
death certificate, service treatment records, as well as 
post-service VA treatment and examination reports.  The Board 
has carefully reviewed the record and concludes that no 
available outstanding evidence has been identified.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection: Cause of Death

To grant service connection for the cause of the Veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In cases of service connection for the cause of death of the 
Veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the Veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2008).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

At the outset, the Board notes that the Veteran's death 
certificate lists the immediate cause of death as bowel 
infarction due to peripheral vascular disease, due to 
atherosclerosis; also listed are hypertension, coronary 
artery disease, atrial fibrillation, and emphysema as other 
significant conditions contributing to death.  It is noted 
that direct service connection has not been established for 
bowel infarction, peripheral vascular disease, 
atherosclerosis, hypertension, coronary artery disease, 
atrial fibrillation, or emphysema.  In fact, the Veteran had 
no service-connected disabilities at the time of his death.  
Moreover, following discharge in 1952, the post-service 
medical evidence does not show any treatment or diagnoses 
referable to any of the above listed conditions until 1982, 
when he was treated at Sam Rayburn Memorial Veterans Center 
in Bonham, Texas, for diagnoses including hypertension.  The 
primary cause of death, bowel infarction was noted to have 
its onset just 24 hours prior to the Veteran's death.

Furthermore, there is no competent evidence of record which 
establishes that the Veteran's bowel infarction, peripheral 
vascular disease, or atherosclerosis was incurred in or 
otherwise due to service.  In this regard, the service 
treatment records fail to show treatment for bowel 
infarction, peripheral vascular disease, or atherosclerosis.  
Additionally, normal findings were indicated on the Veteran's 
separation examination.  The evidence shows the Veteran did 
not complain of, or seek treatment for, a bowel infarction, 
peripheral vascular disease, or atherosclerosis during 
service.

Additionally, the Board has considered whether any of the 
conditions listed on the Veteran's death certificate as 
contributing to the causes of death are related to his 
military service.  However, there is no evidence of 
hypertension, coronary artery disease, atrial fibrillation, 
or emphysema in his service treatment records or for many 
years thereafter, nor is there any competent medical evidence 
indicating any relationship to service.  See 38 C.F.R. § 
3.303. See also Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (the Board may consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the maladies at 
issue).  

As set forth above, a bowel infarction was initially 
demonstrated over 5 decades after service.  In the absence of 
demonstration of continuity of symptomatology following 
service, this is too remote from service to be reasonably 
related to the disorder. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Further, there is no competent clinical opinion 
of record which relates the Veteran's bowel infarction, 
peripheral vascular disease, atherosclerosis, hypertension, 
coronary artery disease, atrial fibrillation, or emphysema to 
service.  Additionally, at the time of the Veteran's death 
service connection was not in effect for any disability.  As 
such, a grant of service connection is not for application 
here.

The Board recognizes that the appellant believes the 
Veteran's death is somehow due to service, and does not 
question her sincerity in attempting to make that connection; 
however, the question of etiology of the disorders noted on 
the death certificate involve complex medical questions which 
the appellant, as a layperson, is not competent to address.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Moreover, while she is competent to report observable 
symptomatology, she has not claimed to have observed that the 
Veteran continuously suffered from bowel, cardiac, or 
respiratory problems dating back to active service.  

In sum, the evidence shows that the Veteran developed a bowel 
infarction due to peripheral vascular disease due to 
atherosclerosis many years after service separation which, in 
turn, led to his death.  None of these disorders were 
service-connected at the time of the Veteran's death, and the 
competent medical evidence of record does not indicate that 
they were incurred during or related to service.

In conclusion, the competent evidence of record fails to 
establish service connection for the Veteran's bowel 
infarction, peripheral vascular disease, atherosclerosis, 
hypertension, coronary artery disease, atrial fibrillation, 
or emphysema.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Dependency and Indemnity Compensation under 38 U.S.C. § 1318

The appellant is also seeks VA Dependency and Indemnity 
Compensation benefits (DIC), which may be awarded to a 
surviving spouse upon the service-connected death of a 
Veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2008).

Applicable law provides that the VA will pay DIC benefits to 
the surviving spouse of a deceased Veteran who was in receipt 
of, or entitled to receive compensation, at the time of his 
death for a service-connected disability that was rated 
totally disabling if the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; was rated by the VA as totally 
disabling continuously since the Veteran's release from 
active duty and for at least five years immediately preceding 
death; or rated by the VA as totally disabling for a 
continuous period of not less than one year immediately 
preceding death, if the Veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
Veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) the VA was paying the compensation to the 
Veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the Veteran; (3) the Veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the Veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the Veteran's whereabouts were 
unknown, but the Veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b).  Also, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability. 38 C.F.R. § 3.22(c).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  It appears that some of the confusion has 
been clarified in two decisions from the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court initially found that a surviving spouse 
could attempt to demonstrate that the Veteran hypothetically 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the Veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the Veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant was required to set forth the alleged basis for the 
Veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the Veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (Veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
Veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002). (This change in regulation has no effect on the 
appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the Veteran's 
survivor, i.e., claims where no claim had been filed during 
the Veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the Veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
Veteran's death.

As noted above, at the time of his death the Veteran was not 
service-connected for any disability.  Consequently, it is 
evident that the Veteran was not rated as totally disabling 
for any service-connected disability for 10 years prior to 
his death, or continuously since discharge from service and 
for at least 5 years immediately preceding death as mandated 
by the above-cited laws and regulations.  Moreover, the 
appellant here has not claimed that the Veteran was not 
receiving total disability compensation at the time of death 
solely due to clear and unmistakable error (CUE) in a VA 
decision, as set forth under 38 C.F.R. § 3.22(b)(3).

Based on the foregoing, it is clear that the criteria set 
forth under 38 U.S.C.A.          § 1318 and 38 C.F.R. § 3.22 
have not been satisfied.  Moreover, VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318.  For these reasons, the appellant's 
claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 must fail.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C. § 1318 is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


